183 Ga. App. 653 (1987)
359 S.E.2d 736
BRUCE
v.
THE STATE.
74827.
Court of Appeals of Georgia.
Decided July 13, 1987.
Donald O. Nelson, for appellant.
*654 Robert E. Keller, District Attorney, Todd E. Naugle, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
The appellant, Harry Wayne Bruce, was convicted of commercial gambling. The sole issue in his appeal is whether a City of Atlanta police officer, who is also a deputy sheriff of Fulton County, has the authority to apply for, obtain and execute a search warrant in Clayton County. OCGA §§ 17-5-20 and 17-5-21 provide that any officer of this state or its political subdivisions charged with the duty of enforcing the criminal laws may apply for a search warrant. OCGA § 17-5-24 also provides that "[t]he search warrant ... shall be directed for execution to all peace officers of this state." Accordingly, the City of Atlanta police officer/Fulton County deputy sheriff in this case was authorized to apply for and execute the search warrant in Clayton County. See Fowler v. State, 128 Ga. App. 501 (197 SE2d 502) (1973).
Judgment affirmed. Birdsong, C. J., and Pope, J., concur.